Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending.
Applicant’s election without traverse of group II, claims 1-19 in the reply filed on 06/04/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/4/2021.
Claims 1-19 are being examined on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the human immune cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim or in claim 1 on which claim 15 depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 15 is dependent on claim 1. Claim 15 recites the additional limitation “wherein the macromolecule binds to an anchor molecule located on a target cell, and to an effector molecule on the surface of the human immune cell” (lines 1-2). However, claim 1 recites the limitation that both the effector molecule and the anchor molecule are located on the same (target) cell (lines 4-5; 7-8). These limitations are incommensurate, and thus claim 15 does not further limit claim 1. Applicant may cancel the claim(s), 
For the purposes of compact prosecution, claim 15 will be read as:
A method of altering cell signaling by modulating the segregation of cell surface molecules of an immune cell or a target cell of the immune cell with a recombinant macromolecule comprising an effector-binding module and an anchor-binding module joined by a linker, the method comprising: contacting the target cell with the macromolecule under conditions wherein the macromolecule binds to an anchor molecule located on a target cell, and to an effector molecule on the surface of the immune cell, wherein the linker is elongate and flexible and configured to bind to the membrane of the target cell, forcing the effector domain into close proximity with the surface of the target cell where it productively segregates proteins from the contact interface between the immune effector cell and a target cell to produce an immune response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masternak et al. (WO2014087248A2; hereafter Masternak), as evidenced by Hammarström (Seminars in Cancer Biology, 1999, 9:67-81; hereafter Hammarström), Gao et al. (Frontiers in Bioscience, 2005, 10:1539-1545; hereafter Gao), Rebres et al. (Journal of Biological Chemistry, 2001, 276(37):34607-34616; hereafter Rebres) and Boehm et al. (Journal of Molecular Biology, 1996, 259:718-736; hereafter Boehm).
Masternak teaches bispecific antibodies that specifically bind CD47 (page 4, [0009], lines 1-5) and CEACAM5 (also known as CEA; page 4, [0010], line 3). The antibodies inhibit the interaction between CD47 and SIRPa (page 4, [0008], lines 7-11). Masternak teaches a method of treating pathologies associated with aberrant CD47 and/or aberrant CD47-SIRPa expression and/or activity [page 18, [0070], lines 2-7), thus the method of Masternak alters cell signaling. Since the antibodies of Masternak simultaneously bind CD47 and CEACAM5/CEA, they necessarily co-localize CD47 and CEACAM5/CEA on the target cell.
Regarding claim 2, since the bispecific antibodies of Masternak bind CD47 and CEACAM5, they bind with affinity.

	Regarding claims 6 and 7, Masternak teaches that CD47 is an immunosuppressive recognition marker (page 4, [0011], lines 1-2). As evidenced by Hammarström, CEACAM5/CEA is a cancer antigen (page 74, Table 2).
	Regarding claim 12, as evidenced by Hammarström (page 70, Figure 2, “CEA”) and Rebres (page 34609, Fig. 1A), CEA is much larger than CD47, as the N domain in CEA  is similar in size to the globular portion of CD47 bounded by the disulfide bond (straight gray bar; see figure below) and there is a disulfide bond (dotted gray line) between the cysteine 33 and cysteine 263 of CD47 (Rebres, page 34607, Abstract, lines 9-12), constraining the conformation of CD47 above the membrane. Also, as evidenced by Boehm, the extracellular portion of CEA has an extended structure (page 718, Abstract, lines 25-27, page 719, Figure 1). 
Since the bispecific anti-CD47 antibodies inhibit the interaction of CD47 and SIRPa, the spatial organization that arises during interaction between the target cell and the immune effector cell will necessarily be altered in the presence of the bispecific antibody, since in the absence of the antibody, CD47 on the target cell would bind to and constrain the location of SIRPa on the immune cell.


    PNG
    media_image1.png
    527
    964
    media_image1.png
    Greyscale


	Regarding claim 18, Masternak teaches the administration of the bispecific antibodies, thus they are added exogenously (page 18, [0070] lines 2-6).

Claims 1, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jost et al. (Structure, 2013, 21:1979–1991; hereafter Jost) as evidenced by Plückthun et al. (US20190127481A1; hereafter Plückthun), and Cooper (The Cell: A Molecular Approach, 2000, 2nd edition; Sunderland (MA): Sinauer Associates; hereafter Cooper).
	Jost teaches a method of decreasing the viability of breast cancer cells via HER2 inhibition (altering cell signaling) by a bispecific DARPin protein (page 1981, Figure 1D, F) which bind to two separate sites on the HER2 molecule (page 1981, Figure 1A; page 1983, Figure 2, A, B, C vs D, E, F). Structural analysis and modeling indicates that binding of bispecific DARPin 9_5_G has the effect of folding the HER2 molecule, 
	Jost teaches that the bispecific DARPin proteins are cytotoxic to HER2-addicted tumor cells (page 1981, 1st paragraph; Figure 1F), thus they will inherently alter the interaction between the target cells and immune cells.
	As evidenced by Plückthun, the bispecific DARPins of Jost do not compete with pertuzumab for binding to HER3, thus they do not decrease the affinity of HER3 for pertuzumab (Figure 15 and [0304]).
	Regarding claim 17, as evidenced by Cooper, biological membranes consist of proteins inserted into a lipid bilayer (Figure 2.48, https://www.ncbi.nlm.nih.gov/books/NBK9928/figure/A330/?report=objectonly). HER2 is a protein inserted into the lipid bilayer of the plasma membrane, thus HER2 is part of the membrane, and the DARPin that binds HER2 binds to the membrane of the target cell.

Claims 1, 2, 3, 4, 5, 10, 11, 12, 14, 18, are rejected under 35 U.S.C. 102(a)1 and 102(a)(2) as being anticipated by Ledbetter and Gilliland (US6010902A; hereafter, Ledbetter) as evidenced by Li et al. (Journal of Biological Chemistry, 2001, 276(31):28767-28773; hereafter Li), Chang et al. (Nature Immunology, 2016, 17:574-582; hereafter Chang), Ortega-Carrion and Vicente-Manzanares (F1000Research, 2016, 5(F1000 Faculty Rev):418; hereafter Ortega-Carrion)
Ledbetter teaches a method of using bispecific antibodies to enhance or regulate immune responses (column 6, lines 43-55), in vitro or in vivo activation of T cells in vitro (exogenously added; column 15, lines 48-53) or administration of the antibodies in vivo (exogenously added; column 15, lines 58-61), which would inherently lead to contact between the bispecific antibodies and the immune cells. Ledbetter teaches that the antibodies of the parent hybridomas from which the bispecific antibodies were constructed have specificity (column 32, lines 5-20), and the biological effects of the parent antibodies and bispecific antibodies indicate that they have affinity (column 28, Table V; columns 36-37, Table X).
Regarding claim 11, Ledbetter teaches that CD45 is a tyrosine phosphatase (column 5, lines 50-54) that functions to modify signal transduction in leukocytes by dephosphorylating key tyrosyl residues on other membrane-associated molecules such as on the zeta chain of CD3 (column 9, lines 32-39). Thus, CD45, as the anchor molecule, is an enzyme which acts locally to suppress binding and signaling of the effector molecule, CD3. Further, as evidenced by Li, CD45 localizes to the high density membrane fraction after detergent extraction of BW cells, thus it has an affinity for some membrane domains over others (page 28772, Table I). In addition, as evidenced by Chang, CD45 is excluded from the immunological synapse, in which the membranes of a T cell and another cell are closely opposed (page 574, column 2, lines 6-8). Chang evidences that the extracellular domain of CD45 is rigid (page 577, paragraphs 1-2), and extends further than the distance between cell membranes when TCR molecules on the T cell engage with MHCII molecules on an antigen presenting cell (page 576, rd full paragraph).
Regarding claim 10, the bispecific CD45-CD3 antibody of Ledbetter would exclude CD3 from an immunological synapse along with CD45, which would prevent a normal immune response.
Regarding claim 12, the bispecific CD45-CD4 antibody of Ledbetter binds two molecules with different heights which affects the distribution of molecules in the immunological synapse (see Chang, page 576, Figure 3e).
Regarding claim 14, a T cell interacts with an antigen presenting cell by forming an immune synapse comprising CD3 (Ortega-Carrion, page 5, Figure 2), from which CD45 is excluded (Chang, page 574, column 2, lines 6-8). Tethering of CD3, naturally a part of the immune synapse, with CD45, naturally excluded from the immune synapse, would inherently interfere with the native immune response.

Claims 1, 2, 4, 5, 6, 7, 8, 9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopfner et al (WO2017081101A1).
Hopfner et al. teach a method of inducing an immune response to a cancer cell, comprising contacting the cancer cell and the immune cell with a trispecific antibody under conditions wherein the trispecific antibody binds to all three targets (page 47 – page 48, first paragraph).
Regarding claim 2, the trispecific antibodies of Hopfner bind to their antigens with specificity and affinity (page 3, 3rd paragraph; page 16, paragraphs 6-7).

Regarding claim 5, Hopfner specifically teaches embodiments wherein a bispecific antibody comprises the anchor (tumor antigen)-binding and effector binding modules (page 57, Table 4).
Regarding instant claims 6 and 7, the antibodies of Hopfner are bispecific against immune-suppressive recognition markers such as CD47 and PD-L1 and cancer antigens (see claim 8 of Hopfner).
Regarding claims 8 and 9, Hopfner specifically teaches a trispecific antibody comprising an anti-CEA/CEACAM (cancer antigen) scFv, one or more than one binding module for CD47 (an immune-suppressive recognition marker; Sirp1g is a domain of SIRPa, which binds CD47) and an anti-CD16 (immune cell effector molecule) scFv (page 64, xxii) and a trispecific antibody comprising an anti-CEA/CEACAM scFv, one or more than one binding module for CD47, and an Fc domain (which binds Fc receptors, immune cell effector molecules; page 65, xxv).
Regarding claim 13, the antibodies of Hopfner include embodiments wherein for each binding module for an anchor molecule (considered to be the tumor antigen), there is more than one (a plurality) binding module for an effector molecule (considered to be the immune checkpoint inhibitor). See page 57, 2nd liCAD example and third licMAB example.

15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offner et al. (Molecular Immunology, 2006, 43(6):763-771; hereafter Offner) as evidenced by Mack et al. (Journal of Immunology, 1997, 158:3965-3970).
Offner teaches a method of inducing a cytotoxic immune response by contacting T cells and target cells with a bispecific antibody (BiTE) specific for Ep-CAM (a cancer antigen) on the target cells and CD3 on the T cells (page 764, 2nd column, 2nd full paragraph; page 765, 1st column, 1st full paragraph, lines 1-12). As evidenced by Mack, the linker between the binding domains of the bispecific antibody of Offner is flexible (page 3966, Figure 1 and column 1, 3rd full paragraph, lines 1-6), and capable of bridging two cells (page 3965, 1st column, 1st paragraph, lines 2-5), hence elongate.
Offner teaches that the bispecific antibody induces the formation of immune synapses between T cells and target cells, so that the effector domain (CD3) is in close proximity to the surface of the target cell (page 768, 2nd column, last 4 lines). Offner teaches that CD45 was excluded from synapses induced by the bispecific antibodies, i.e. CD45 protein was segregated from the contact interface between the immune effector cell and the target cell.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 6, 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brentjens and Jackson (US20160045551A1; hereafter Brentjens), in view of Masternak et al. (WO2014087248A2; hereafter Masternak), as evidenced by Westdorp et al. (Frontiers in Immunology, 2014, 5:191; hereafter Westdorp).
Brentjens teaches a method of increasing the immune response to anti-cancer cell therapy (altering immune cell signaling) comprising an immunoresponsive cell comprising an antigen receptor that binds PSMA which also expresses and secretes a soluble scFv (claims 1, 3, 11) that binds CD47 (claim 12), thereby reducing the immunosuppressive effect of CD47 ([0007]).

Masternak teaches bispecific antibodies that specifically bind CD47 (page 4, [0009], lines 1-5) and MUC1 (page 4, [0010], line 3). The antibodies inhibit the interaction between CD47 and SIRPa (page 4, [0008], lines 7-11). Masternak teaches a method of treating pathologies associated with aberrant CD47 and/or aberrant CD47-SIRPa expression and/or activity [page 18, [0070], lines 2-7), thus the method of Masternak alters cell signaling. Since the antibodies of Masternak simultaneously bind CD47 and MUC1, they necessarily co-localize CD47 and MUC1 on the target cell.
Regarding claim 2, since the bispecific antibodies of Masternak bind CD47 and MUC1, they bind with affinity.
	Regarding claims 6 and 7, Masternak teaches that CD47 is an immunosuppressive recognition marker (page 4, [0011], lines 1-2). As evidenced by Westdorp, MUC1 is a cancer antigen (page 3, Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brentjens and replace the anti-CD47 scFv of Brentjens with the bispecific anti-CD47/MUC1 antibody of Masternak. It would have been obvious because as evidenced by Westdorp, MUC1 is st column, 2nd full paragraph, lines 9-15). In addition, MUC1 has been shown to have immunosuppressive effects in mice (page 8, 1st column, 2nd full paragraph, lines 16-18), and the combination of anti-MUC1 antibodies, radiotherapy, and paclitaxel has shown clinical benefit for some patients with metastatic castration-resistant prostate cancer (page 8, 1st column, 2nd full paragraph, last line, continuing to 2nd column, lines 1-3).
	One of ordinary skill would have been motivated to modify the method of Brentjens with the bispecific antibodies of Masternak in order to provide a more active and beneficial immunotherapy for prostate cancer. Thus the invention as a whole would have been obvious before the effective filing date of the claimed invention.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY L. MCDERMOTT/Examiner, Art Unit 1643                                 

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643